          Case 3:19-cv-00846-AVC Document 34 Filed 10/29/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT



 David Martins,
                                                         Civil No. 3:19-CV-00846 (AVC)
                        Plaintiff,

 v.

 FCA US LLC,                                             October 29, 2020

                        Defendant.



                           SETTLEMENT CONFERENCE ORDER

        This case is scheduled for a settlement conference on Tuesday, December 22, 2020 at 1:00
p.m. with the Honorable Thomas O. Farrish, United States Magistrate Judge. The conference will
be conducted through the Zoom videoconferencing service. Judge Farrish’s chambers will send
Zoom connection information to the plaintiff and defense counsel through a Microsoft Outlook
calendar invitation. Defense counsel is responsible for conveying the connection information to
her principals and ensuring that the principals are able to participate by both audio and video, e.g.,
that they have working webcams, that they know how to use the Zoom application, etc.

       In advance of the conference, the Court enters the following orders:

1.     Pre-conference exchange of settlement proposals

       The conference is not intended to discourage the parties from settling the case on their own.
Accordingly, the plaintiff is directed to serve a written settlement demand upon defendant’s
counsel by December 7, 2020. The demand shall be accompanied by a written damages analysis
containing “a computation of each category of damages claimed.” Fed. R. Civ. P. 26(a)(1)(A)(iii).
Defendant’s counsel is directed to serve a written settlement offer upon the plaintiff by December
10, 2020.

       Each written demand and offer shall set forth any material, non-monetary terms of the
proposed settlement, such as confidentiality, non-disparagement, and/or the execution of a release
extending beyond the claims asserted in the complaint (i.e., a “global” release). If either party
contends that the monetary portion of the proposed settlement would be subject to a lien, its written
proposal shall include a statement of the nature and amount of the lien.
          Case 3:19-cv-00846-AVC Document 34 Filed 10/29/20 Page 2 of 3




2.     Settlement conference memoranda

       Counsel for each party must submit to Judge Farrish a confidential, ex parte settlement
memorandum by 5:00 p.m. on December 15, 2020. The memorandum shall not exceed twelve
double-spaced pages and should be submitted via e-mail to: TOF_settlement@ctd.uscourts.gov.

       Each party’s memorandum shall include:

       (a) the essential facts of the case; where material facts are disputed, the
           memorandum should explain the evidence that the party expects to offer at trial;

       (b) the legal elements of the claims and defenses asserted;

       (c) the nature and amount of the damages claimed, and a brief summary of the
           evidence that the party expects to offer at trial on damages issues;

       (d) the status of discovery, to include a statement of the discovery that remains to
           be done and the time required to complete it;

       (e) a list of any motions contemplated;

       (f) a summary of settlement negotiations to date, including the offer and demand
           referenced in Section 1 above;

       (g) the nature and amount of any lien that will apply (or is alleged to apply) to any
           settlement;

       (h) any material, non-monetary terms that the party will be seeking in a settlement
           agreement;

       (i) a list of all persons who will attend the conference on behalf of that party,
           including job titles if pertinent to the case; and

       (j) identification of any unusual issues or problems that may be expected to arise.

        If either party feels that exhibits are necessary to the Court’s understanding of the case, a
reasonable number of exhibits may be submitted along with the memorandum. Judge Farrish will
have read the operative pleadings by the time of the conference, so those pleadings should not be
attached as exhibits. If the exhibits exceed twenty pages, the party shall send a tabbed, hard copy
set of exhibits to Chambers for arrival no fewer than five business days before the conference.
Exhibits should be submitted only when necessary and are not a substitute for a well-composed
memorandum.

3.     In-person attendance

       The Court orders the parties to attend the videoconference in person. For the
corporate defendant, a representative who is fully authorized to decide all matters pertaining to the
case must attend. The Court does not consider the appearing attorney to be a party representative

                                                 2
          Case 3:19-cv-00846-AVC Document 34 Filed 10/29/20 Page 3 of 3




for this purpose, nor does it consider the representative’s “being available by phone” to satisfy this
attendance requirement. If a party is being indemnified by an insurer, an insurance company
representative with full authority to settle the case must be present. The Court will not hold a
settlement conference unless all required attendees are present. Failure to comply with these in-
person attendance requirements may result in the imposition of sanctions.

4.     Other orders

        Continuances will be granted only for good cause clearly shown. If a party seeks a
continuance, it is respectfully directed NOT to file a motion on the docket but instead to call
Judge Farrish’s law clerk at 860-240-3605 as soon as possible with the other party on the
line to work out a new date. The scheduling of a settlement conference does not affect existing
deadlines and shall not delay discovery unless the Court has issued a separate order to that effect.
If the case is resolved after the issuance of this Order, but before the settlement conference, the
parties shall promptly report the settlement to Judge Farrish’s Chambers.

5.     Summary of deadlines set by this order

       Plaintiff’s settlement proposal to be served on defendant by: December 7, 2020

       Defendant’s settlement proposal to be served on plaintiff by: December 10, 2020

       Ex parte settlement memoranda due to Judge Farrish by: 5:00 p.m., December 15, 2020

       Settlement conference at: Tuesday, December 22, 2020, 1:00 p.m.




       It is so ordered.


                                                                /s/ Thomas O. Farrish
                                                                  Thomas O. Farrish
                                                            United States Magistrate Judge




                                                  3
